COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                              NO. 02-10-00408-CR


EX PARTE LAJUANA
TISHA KRICK




                                    ------------

          FROM THE 89TH DISTRICT COURT OF WICHITA COUNTY

                                    ------------

                        MEMORANDUM OPINION1
                                    ------------

      Appellant Lajuana Tisha Krick filed a notice of appeal from the trial court’s

denial of her amended motion for personal recognizance bond.            This court

subsequently received a copy of the trial court’s judgment convicting Krick of

second degree aggravated assault and sentencing her to five years’ confinement

pursuant to a plea bargain.     Therefore, Krick’s appeal of the denial of her

amended motion for personal recognizance bond is moot. See Martinez v. State,

826 S.W.2d 620, 620 (Tex. Crim. App. 1992) (citing Danziger v. State, 786

      1
      See Tex. R. App. P. 47.4.
S.W.2d 723 (Tex. Crim. App. 1990), for the proposition that when an applicant for

habeas corpus relief has been convicted of the underlying offense and is no

longer subject to pretrial confinement, the petition is moot and we do not reach

the merits thereof); see also Ex parte Sabur, Nos. 02-02-00305-CR, 02-02-

00306-CR, 02-02-00307-CR, 02-02-00308-CR, 2003 WL 862727, at *1 (Tex.

App.—Fort Worth Mar. 6, 2003, no pet.) (mem. op., not designated for

publication) (dismissing appeal of denial of relief in pretrial application for writ of

habeas corpus in cause number 02-02-00308-CR because judgment had already

been rendered in that cause number). Accordingly, we dismiss this appeal.2 See

Tex. R. App. P. 43.2(f).

                                                     PER CURIAM

PANEL: MCCOY, MEIER, and GABRIEL, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: May 19, 2011




      2
       We do not condone counsel’s delay in filing appellant’s brief nor his failure
to amend appellant’s motion to dismiss the appeal with her signature despite
assuring our clerks’ office that he had taken steps to do so. See Tex. R. App. P.
42.2(a). The trial court’s judgment indicates that almost a year’s confinement
was credited to appellant’s five-year sentence as a result of her remaining
incarcerated while she awaited his action.

                                          2